 

Case 1:20-cv-07656-GBD Document 15 Filed 04/19/21 Page 1 of1

KESSLER

BG

  

April 15, 2021

Via ECF SU ORDERED

bone Tee pane va The status conference is adjourned from
e District Cou April 20, 2021 to June 29, 2021 at 9:45 a.m.
Southern District of New York
500 Pear! Street
New York, NY 10007 APR 1S 9074! Migs 8. Dore
" ey DANIELS

Re: Asencio v. The Chef's Warehouse, Inc., et al. UNITED STATES DISTRICT JUDGE
Case No. 20 Civ. 7656 (GBD)

 

Dear Judge Daniels:

We represent the Plaintiff in the above-captioned case. On behalf of the Parties, please
accept this correspondence as the Parties’ motion to adjourn the Status Conference, presently
scheduled for April 20, 2021, without scheduling a new date. The reason for this request is that
discovery is proceeding in accordance with Your Honor’s February 3, 2021 Case Management
Order. This motion represents the Parties’ first request to adjourn the Status Conference.

Thank you for Your Honor’s consideration of this matter.

Respectfully submitted,

/s/ Troy L. Kessler
Troy L. Kessler

KESSLER MATURAP.C. 534 Broadhollow Road, Suite 275, Melville, NewYork 11747 Tel 631.499.9100 | Fax 631.499.9120

Gla Cory
